Suit was brought in justice’s court on three promissory notes. Defendant had judgment in each, and appeals were taken to the superior court, where the cases were consolidated. Plaintiff moved for judgment in his favor, because the suits were upon unconditional contracts and no written plea had been filed in the justice’s court. Thereupon defendant offered a written plea setting up the defence of payment; and offered to show to the court that the defence therein set forth was made to the suits in the justice’s court, and that no point or objection was made there on the ground that the defence was not reduced to writing. This was overruled by the court, thé plea disallowed, and judgment for plaintiff rendered.